Clark, O. J.
I concur in all respects with the opinion of the Court so clearly stated by Mr. Justice HoTce. Not only is the wife protected by the law upon the facts as found by the jury *180under a correct charge of the judge, but it would be difficult to find a case so void of merit as that which the husband presents.
Tears ago the plaintiff married a wife, who, if she had any strain of negro blood whatever, was so white he did not suspect it till recently, so he states. He does not aver even that she deceived him, so she herself must have been unaware of the fact, if it existed. She has borne him children. If he could show fault in her conduct in any way, it is to be presumed that in these days of easy divorce he would have sued on that ground. His divorced wife might in some circumstance have been still entitled to alimony and dower.
The plaintiff by earnest solicitation persuaded the defendant to become his wife in the days of her youth and beauty. She has borne his children. Now that youth has fled and household drudgery and child-bearing have taken the sparkle from her eyes and deprived her form of its symmetry, he seeks to get rid of her, not only without fault alleged against her, but in a method that will not only deprive her of any support while he lives by alimony, or by dower after his death, but which would consign her to the association of the colored race which he so affects to despise. The law may not permit him thus to bastardize his own innocent children — Revisal, 1569; Setzer v. Setzer, 97 N. C., 252 — but he would brand them for all time, by the judgment of a court, as negroes — a fate which their white skin will make doubly humiliating to them.
If indeed, the plaintiff had discovered any minute strain of colored origin after the youth of his wife has been worn away for his pleasure and in his service, justice and generosity dictated that he keep to himself that of which the public was unaware — or if the knowledge had become public and was disagreeable, the plaintiff, if possessed of any sentiment of manhood, would have shielded his wife and children by removing to another locality or to a State where the fact, if known, would not be deemed a stigma. Certainly of all men he should have welcomed the verdict that decided his wife and children are-white.
The eloquent counsel for the plaintiff depicted the infamy of social degradation from the slightest infusion of negro blood. *181He quoted from a great writer not of law, but of fiction, the instance of a degenerate son wbo sold Ms mulatto mother “down the river” as a slave. But his crime was punished, and surely was not greater than that of this husband and father, who for the sake of a divorce, would make negroes of his wife and children, hitherto white and whom the jury still find to be so. He deems it perdition for himself to associate with those possessing the slightest suspicion of negro blood, but strains every effort to consign the wife of his bosom and the innocent children of his own loins to poverty and to the infamy that he depicts. The jury did not find with him and he has no reason to ask any court to aid him in such a purpose.